This case, in all substantial respects, is similar to Dantzler v. Mississippi State Highway Commission, *Page 234 190 Miss. 137, 199 So. 367, this day decided; and the judgment will be reversed and the cause remanded for the reason and on the ground stated in the final paragraph of the opinion in the Dantzler case.
There is one point which was raised in the present case but not in the Dantzler case, and that is the contention that the plans and specifications, together with the testimony of the highway engineers, disclose that there will be between the lane on the north for west-bound traffic and that to the south for east-bound traffic a narrow neutral area, which is to be sodded, and that in the plans there are to be widened places in the pavement, called parking bays, at convenient intervals of distance for bus stops and the temporary parking of automobiles. Appellant says, as we understand the argument, that these are not within the domain of highway construction or improvement, and that the Commission is not authorized to condemn land to be used in that manner.
Neutral strips between lanes on heavily travelled highways have become an approved feature in modern highway construction and maintenance; and counsel does not point to any case in any jurisdiction wherein the public authority to avail of such a feature has ever been called in question. And the preparation and maintenance of parking bays for stops and temporary parking are so manifestly an incident to greater safety and convenience in highway service that no argument, beyond the statement, is necessary to sustain the authority of the highway commission to provide them.
Something has been said in the discussions of the case about the fact that the plans and specifications were not attached to or filed with the original petition. In the present case the plans and specifications were brought into the case files in response to a motion for a bill of particulars; but without this the petition was sufficient. "That is certain which can be made certain by means of the description or references contained in the petition. The petition may refer to a map or plat attached or on *Page 235 
the public records, . . . and the description will be sufficient if it can be made out by such references." 2 Lewis Eminent Domain, pp. 979, 980; 20 C.J., pp. 957, 958.
Other matters are discussed in the briefs which will probably not arise in another trial, or else are covered either in the Dantzler case or in Mississippi State Highway Commission v. Hillman, 189 Miss. 850, 198 So. 565.
Reversed and remanded.